DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 29 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference designated “A35” lists an incorrect document number.  It has been placed in the application file, but the noted reference has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
With respect to claim 1, Examiner finds the claim indefinite due to inconsistency between the claim preamble and body.  First, Examiner finds that the claim preamble results in a “manipulative difference” to the claim and therefore limits the recited process.  See MPEP § 2111.02(II).  In this regard, the claim preamble requires “conversion” of a feed comprising “light tight oil” and “high sulfur fuel oil.”  However, within the body of the claim, only a single “conversion” step is recited (“residue hydroconversion”) wherein the feed to such conversion is specified as “one or more high sulfur fuel oils,” with no “light tight oils” being recited as feed to the conversion.  Thus, the limitations of the claim preamble and claim body are inconsistent, such inconsistency rendering the claim indefinite.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 56 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satchell (US 2007/0108100), either alone, or further in view of Sung (US 4,482,354) and Pomerantz (US 2016/0138392).
With respect to claims 14 and 56, Satchell discloses a process comprising feeding a high sulfur fuel oil (1) to a residue hydroconversion zone (2) and contacting such oil with hydrogen (4) in the presence of a catalyst at residue hydroconversion conditions in an ebullated bed reactor (see Satchell, paragraphs [0022] and [0023]) to form a reactor zone effluent separated into liquids, purge gases, and unconverted oils and pitch; the unconverted oils being directed to solvent separation (6) to form a deasphalted oil (11) which is recycled to the hydroconversion zone and the pitch (10) being directed to pitch treatment (12).  It is without doubt that the recovered liquids (petroleum distillates) of Satchell would be useful and usable as a fuel, as would be readily recognized by anyone having ordinary skill in the art.  Thus, Examiner finds the recited fuel of Applicant’s claim 14 anticipated by the recovered petroleum distillates of Satchell.  Alternatively, the person having ordinary skill in the art would have been motivated to add a shale oil fraction (i.e. “light tight oil”) (see Pomerantz, paragraph [0018]) (shale oil being the same thing as “tight oil” or “light tight oil”) to the petroleum distillates of Satchell, such blend providing an improved thermal stability to such distillates, as taught by Sung (see Sung, column 2, lines 51-54).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Allowable Subject Matter
Claims 1-13 and 51-55 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-13 and 51-55, Satchell discloses a process comprising feeding a high sulfur fuel oil (1) to a residue hydroconversion zone (2) and contacting such oil with hydrogen (4) in the presence of a catalyst at residue hydroconversion conditions in an ebullated bed reactor (see Satchell, paragraphs [0022] and [0023]) to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Beaton (US 5,124,027).  Beaton discloses a process comprising ebullated bed hydroconversion of a high sulfur feed followed by solvent deasphalting of the unconverted oils (see Beaton, Abstract; and column 8, lines 30-57).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771